Citation Nr: 1121610	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-49 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had verified active duty in the Army from May 1974 to September 1975 and from November 1981 to November 1984.  She also apparently had additional service in the Army Reserve and/or Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 RO rating decision that determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for a psychiatric disorder (claimed as a schizoaffective disorder and depression).  In March 2011, the Veteran testified at a Travel Board hearing at the RO.  

The present Board decision addresses the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disorder.  The issue of the merits of the claim for entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a psychiatric disorder in June 2002, and the Veteran did not appeal.  

2.  Evidence submitted since then includes some evidence which is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  The 2002 RO decision that denied entitlement to service connection for a psychiatric disorder, is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) require VA to notify the veteran of any evidence that is necessary to substantiate all elements of his claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In light of the favorable determination with respect to whether new and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disorder, and the need to remand for additional information with regard to the merits of the issue, no further discussion of VCAA compliance is needed at this time.  

Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2006).  

In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The RO denied service connection for a psychiatric disorder in June 2002.  The June 2002 RO decision was not appealed and is considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the June 2002 RO decision included the following:  the Veteran's available service treatment records; post service VA treatment records; VA examination reports; and the Veteran's own statements.  The RO denied service connection for a psychiatric disorder (claimed as a schizoaffective disorder and depression) on the basis that there was no evidence of a psychiatric disorder during the Veteran's period of service.  The RO indicated that a review of the Veteran's service treatment records for her first period of service from May 1974 to September 1975, and for her second period of service from November 1981 to November 1984, did not reveal any complaints or findings of a psychiatric disorder.  The RO noted that VA treatment reports of record showed treatment for a psychiatric disorder, which was presently diagnosed as a schizoaffective disorder, since 1999.  The RO reported that a May 1999 VA treatment report essentially indicated that the Veteran first experienced psychiatric difficulties beginning in 1992.  

The evidence added to the record since the June 2002 RO decision includes the following: post-service private treatment records; additional VA treatment records; a September 2010 statement from a VA physician; and statements and testimony from the Veteran.  

A September 2010 statement from a VA physician reported that the Veteran was under her care for treatment of a schizoaffective disorder.  The VA physician indicated that in her opinion it was at least as likely as not that the Veteran's military experience contributed to her current situation.  

The Board observes that in the evidence available at the time of the June 2002 Board decision, there was no evidence specifically relating the Veteran's current psychiatric disorder to her periods of service.  In the evidence received since the June 2002 RO decision, there is a September 2010 statement from a VA physician that specifically indicated that the Veteran's military experience contributed to her current schizoaffective disorder.  The evidence will be considered credible for the purposes of determining whether new and material evidence has been submitted.  

The Board finds that the September 2010 statement from a VA physician is evidence that is both new and material because the claim was previously denied, at least in part, on the basis that the evidence did not show a current psychiatric disorder stemming from the Veteran's periods of service.  Therefore, the Board finds that such evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate his claim, and raises a reasonable possibility of substantiating the claim.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board concludes that evidence submitted since the June 2002 RO decision is new and material, and thus the claim for service connection for a psychiatric disorder is reopened.  This does not mean that service connection is granted.  Rather, additional development of evidence will be undertaken (see the below remand) before the issue of service connection for a psychiatric disorder is addressed on a de novo basis.  Manio v. Derwinski, 1 Vet.App. 140 (1991).


ORDER

New and material evidence having been received, the claim for service connection for a psychiatric disorder, is reopened, and to this extent only, the benefit sought on appeal is granted.  


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As noted above, the Veteran had verified active duty in the Army from May 1974 to September 1975 and from November 1981 to November 1984.  She also apparently had additional service in the Army Reserve and/or Army National Guard.  The DD Form 214 for the Veteran's first period of verified service from May 1974 to September 1975 indicates that she had three months and twenty days of prior inactive service.  The DD Form 214 for the Veteran's second period of verified service indicates that she had five years and fifteen days of prior inactive service.  

Additionally, a February 1999 psychosocial history and assessment report from the Milwaukee County Mental Health Complex noted that the Veteran reported that she served in Army Reserve and Army National Guard and was honorable discharged.  

The Board observes that the actual dates of the Veteran's additional periods of service in the Army Reserve and/or Army National Guard, to include any periods of active duty for training and inactive duty training, have not been verified.  Further, the Veteran's service treatment records appear to be incomplete.  The Board notes that the Veteran has reported that she was treated for her claimed psychiatric disorder at the Ireland Army Hospital in Fort Knox, Kentucky, at the Letterman Army Medical Center in San Francisco, California, and at the Naval Hospital in Millington, Tennessee.  The Board observes, however, that in March 2009, the RO determined that clinical records from the Ireland Army Hospital in Fort Knox, Kentucky, for the period from November 1981 to November 1984, were unavailable for review.  In May 2010, the RO also determined that treatment records were all unavailable for review from the Ireland Army Hospital in Fort Knox, Kentucky, (for the period from January 1982 to December 1984), from the Letterman Army Medical Center in San Francisco, California, (for the period from January 1974 to December 1975), and from the Naval Hospital in Millington, Tennessee, (for the period from January 1984 to December 1987).  The RO also determined that records from the Womack Army Medical Center in Fort Bragg, North Carolina, dated in March 1978, were unavailable.  

The Board observes the RO clearly has attempted to obtain the claimed records from the above facilities.  The Board notes, however, that there are no service treatment reports of record for any periods of service other than for the Veteran's periods of verified active duty in the Army from May 1974 to September 1975 and from November 1981 to November 1984.  Further, the Board observes that there has been no attempt to obtain the Veteran's service personnel records.  Therefore, an attempt should be made to verify the Veteran's periods of active duty, active duty for training, and inactive duty training with the Army, Army Reserve, or Army National Guard, and to obtain his service personnel records and any additional available service treatment records.  

The Veteran contends that she has a psychiatric disorder that is related to her periods of service.  She specifically claims that she was treated for psychiatric problems during both her periods of verified active duty in the Army from May 1974 to September 1975 and from November 1981 to November 1984.  She also appears to be alleging that she was physically assaulted during her periods of service.  The Veteran specifically reports that she was assaulted by an ex-husband who was also in the military.  

The service treatment records for the Veteran's periods of active duty in the Army from May 1974 to September 1975 and from November 1981 to November 1984 do not specifically show treatment for any psychiatric problems.  A May 1983 treatment report, during the Veteran's second period of active duty in the Army, did indicate that she was assaulted by a boyfriend with no sexual activity involved.  The assessment was a contusion of the left eye.  The examiner ordered a psychiatric consultation.  The Board notes that the actual psychiatric consultation report is not of record.  

Post-service private and VA treatment records show treatment for variously diagnosed psychiatric problems.  

For example, an April 1999 discharge summary from the Milwaukee County Mental Health Division related diagnoses of a delusional disorder, persecutory type; a bipolar disorder, not otherwise specified; and rule out a personality disorder, not otherwise specified.  

A May 1999 VA treatment report noted, as to a past psychiatric history, that the Veteran reported that she was admitted to private hospital in 1992.  She stated that she was depressed and diagnosed with an atypical bipolar disorder.  The assessment included chronic paranoid schizophrenia, rule out schizoaffective disorder.  

An April 2010 VA treatment entry related a diagnosis of schizoaffective disorder, by history.  

A September 2010 statement from a VA physician reported that the Veteran was under her care for treatment of a schizoaffective disorder.  The VA physician indicated that in her opinion it was at least as likely as not that the Veteran's military experience contributed to her current situation.  

The Board observes that there is no indication that the VA physician reviewed the Veteran's claims file in providing her opinion that the Veteran's military experience contributed to her schizoaffective disorder.  

The Board notes that the Veteran has not been afforded a VA examination with the goal of arriving at an opinion as to the etiology of any current psychiatric disorder.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent medical treatment should be obtained and added to the record.  

The Board notes that at the March 2011 Board hearing, the Veteran testified that she received treatment for psychiatric problems at the Los Angeles, California VA Medical Center in the early 1990s.  The Board notes that the earliest reports of record from such facility are dated in December 1995.  She also reported that she was treated in 1985 and 1986 at the medical clinic at Fort Polk, Louisiana.  As there are possible further treatment records, including VA treatment records, that may be pertinent to the Veteran's claim, they should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Further, the Board observes that at the March 2011 Board hearing, the Veteran also testified that she was receiving disability benefits from the Social Security Administration (SSA).  The United States Court of Appeals for Veterans Claims (Court) has made it abundantly clear that the records concerning awards of Social Security disability benefits are relevant and must be obtained.  Masors v. Derwinski, 2 Vet. App. 181 (1992).  As the SSA records may be relevant to Veteran's claims, they should be obtained.  

Finally, the Board observes that the law is clear that VA will not deny a (post-traumatic stress disorder (PTSD)) claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and allowing him/her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA must make all reasonable efforts to obtain the relevant evidence.  38 C.F.R. § 3.159(c).  As well, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).  The Board notes that the Veteran has not specifically claimed that she has PTSD.  The Board observes, however, that she has reported suffering an assault during service.  Therefore, the RO should send the Veteran an appropriate stressor development letter providing full notice with regard to development of her claim for service connection for a psychiatric disorder related to military trauma.  

Accordingly, the case is REMANDED for the following:  

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, to verify the dates of all the Veteran's periods of active duty, active duty for training, and inactive duty training in the Army, Army Reserve, or Army National Guard.  Also request that a search be conducted for all service treatment records pertaining to the Veteran, to include during her Army Reserve and/or Army National Guard service.  The Veteran's service personnel records should be obtained as well.  If more details are required to conduct such search, the Veteran should be asked to provide the necessary information.  The results of such request, whether successful or unsuccessful, should be documented in the claims file, and the Veteran informed of any negative results.  

2.  Obtain copies of the Veteran's VA medical records, which are not already in the claims folder, concerning her claimed treatment for a psychiatric disorder since January 1990 from the Los Angeles, California, VA Medical Center.  

3.  Obtain copies of the Veteran's medical records, which are not already in the claims folder, concerning her claimed treatment for a psychiatric disorder since January 1985 from the medical clinic at Fort Polk, Louisiana.  

4.  Ask the Veteran to identify all other medical providers who have treated her for psychiatric problems since April 2010.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  

5.  In accordance with the provisions of M21-1MR, IV.ii..1.D.17.g and III.iv.4.H.30.b, the RO should send the Veteran an appropriate stressor development letter.  The Veteran should also be notified that in-service personal assault may be corroborated by evidence from sources other than the service records, as defined in 38 C.F.R. § 3.304(f)(3).  All specific examples of alternative sources of evidence listed in section 3.304(f)(3) must be included in the notification to the veteran.  The RO should also send the Veteran a new VA Form 21-0781a, Statement in Support of Claim for Service Connection for Post Traumatic Stress Disorder Secondary to Personal Trauma, and request she complete it with as much specificity as possible.  

6.  Schedule the Veteran for an examination by a psychiatrist to determine the nature and likely etiology of her claimed acquired psychiatric disorder.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should diagnose all current psychiatric disorders.  

Based on a review of the claims file (to include a copy of this remand), examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (50 percent or greater probability) that the any diagnosed psychiatric disorder is etiologically related to the Veteran's period of service.  The examiner should specifically comment on the September 2009 statement from a VA physician.  

7.  Thereafter, review the Veteran's claim for entitlement to service connection for a psychiatric disorder.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran, and provide an opportunity to respond, before the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, and to assist the appellant with the development of her claim.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


